OPINION OF THE COURT
PER CURIAM:
Appellant, Clair D. Blair, was convicted of voluntary manslaughter in the Court of Common Pleas of Mercer County. Post-verdict motions were denied. Appellant was sentenced to five to ten years in prison. He appeals the judgment of sentence.
The case arose out of the shooting death of appellant’s fiancee, Patricia Salem. Appellant raises three allegations of error:
1. Appellant argues that the indictment should have been quashed on due process grounds because he was not charged until five months after decedent’s death.
2. Appellant argues that the court below improperly limited his cross-examination of the Commonwealth’s witness, Georgia Jones.
*5133. Appellant argues that the court below erred in failing to suppress evidence obtained by a search of his home. Appellant’s argument is two-pronged: first, that he did not voluntarily consent to the search of his home; and, second, that even if he did voluntarily consent to the search, his consent was limited to a search for weapons, not a general search of the premises.
We have reviewed the above allegations of error and find them to be meritless.
Judgment of sentence affirmed.
MANDERINO, J., files a dissenting opinion in which ROBERTS, J., joins.